Citation Nr: 1124223	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-05 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, status post arthroscopy.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty form January 1977 to January 2003.  

This case comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions from the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had requested a hearing in front of a member of the Board, but withdrew his request in July 2009.  

In October 2010, the Board remanded the claim for further development.  The requested development has been completed and the appeal is ready for review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right knee disability is manifested by pain, pain on use, and limitation of motion, but without objective evidence of instability, subluxation, or joint effusion.  Flexion ranged from 90 to 120 degrees during the appeal period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for DJD of the right knee, status post arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 5258, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the symptoms associated with his right knee disability are more severely disabling than reflected by the currently-assigned 10 percent rating and warrants a higher rating.

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Also, VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2010).

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71a, DCs 5260 and 5261.  When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating is warranted.  If extension is limited to 30 degrees, a 40 percent evaluation is warranted.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees. See 38 C.F.R. § 4.71a, DC 5261.

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5257 (2010).

Where a claimant has both limitation of flexion and limitation of extension of the same leg, he must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Under certain circumstances, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257.  VAOPGCPREC 9-98 and VAOPGCPREC 23-97.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2010).

By way of history, service connection for DJD of the right knee was granted in June 2003 and a noncompensable evaluation was assigned.  The Veteran submitted a claim for an increased rating in May 2005.  In August 2005, the RO granted a temporary evaluation of 100 percent effective April 25, 2005, based on surgical or other treatment necessitating convalescence and a non-compensable evaluation from July 1, 2005.  The Veteran appealed the decision.  

In September 2005, the rating was increased to 10 percent effective July 1, 2005.  In August 2008, a 10 percent evaluation was assigned from January 31, 2005.  Therefore, the Board will consider whether the Veteran is entitled to a rating in excess of 10 percent excluding the time period during which he was assigned a 100 percent temporary evaluation.

As an initial matter, the Board notes that the symptoms associated with the Veteran's right knee disability have varied during the pendency of this appeal.  He underwent right knee arthroscopic surgery in April 2005, and as noted, he was assigned a temporary total rating from April 25, 2005, to July 1, 2005.  Except for the period of convalescence for the right knee, the right knee has been uniformly rated at 10 percent disabling.  After a careful review of the evidence of record, the Board finds that the evidence does not support a rating in excess of 10 percent.

VA outpatient treatment records of January 2005 show the Veteran reported persistent pain on his right knee.  Physical examination showed tenderness on palpation of the medial joint.  Flexion was limited to 90 degrees actively with pain.  Tenderness was observed on ambulation.  There was no swelling.  Private treatment records show that in April 2005 he complained of right knee pain lasting six months.  It was noted he had moderate arthritis of the right knee.  

VA outpatient treatment records of April 2005 show that the Veteran underwent a right knee arthroscopy, trochlear chondroplasty, and partial meniscectomy of the posterior horn medial meniscus.  VA outpatient treatment records of April 2005 show range of motion of the right knee had increased from 80 degrees of flexion and -10 degrees of extension post operatively to 120 degrees flexion and 0 degrees extension.   

He was afforded a VA examination in September 2005.  At the time, he reported pain when walking, standing, climbing stairs and especially with squatting or kneeling.  He reported he does minimal exercise or walking because of his pain.  He took Celebrex for the pain.  He stated he could still accomplish the required activities of his job.  He wore a knee brace at work but not at home.  

Physical examination showed normal posture and gait, using a non-hinged brace.  The joints appeared normal except for the well-healed arthroscopic portals.  There was no redness, swelling or deformity.  The joint was stable in all planes.  Motion was from 0 through 130 with pain.  There were no additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use.  X-rays showed mild osteoarthritic changes involving the medial tibiofemoral joint and patellofemoral joint.  

VA outpatient treatment records of September 2005 show that the Veteran reported persistent pain but had 2-3 weeks of relief with cortisone injection.  

The Veteran was afforded another VA examination in May 2007.  At the time, he reported pain most of the time, worse with kneeling, climbing stairs, and prolonged standing or prolonged walking.  He could walk a half a mile.  His activities of daily living were not impaired.  He worked as a helicopter mechanic.  He used no medications for his knee and reported no flare ups.  He wore a brace whenever he leaves his home.  

Physical examination revealed a normal appearing knee.  There was no atrophy relative to the opposite side.  There was no redness, swelling or deformity.  The joint was stable and demonstrated mobility from 0 through 130 degrees of flexion with pain reported at each of the extremes.  There were no DeLuca criteria and no flare-ups.  There were no additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use.  

VA outpatient treatment records of February 2007 show that the Veteran reported pain on the medial aspect of the right knee.  He denied any instability or swelling.  In May 2009, he was issued a custom knee brace.  

He was afforded another VA examination in March 2010.  At the time, he reported pain all day every day.  He denied any swelling but reported the knee locks, buckles and pops.  There was no grinding.  He wore a brace with relief.  He used a cane.  He was unable to sit for more than 30 minutes; he is unable to walk for more than a block.  He reported he was no longer working and was unable to work because of his knees.  He reported flare-ups with misuse and overuse.  

Physical examination revealed the right knee had 5/5 motor strength, and 2+ deep tendon reflex.  There was no instability or warmth.  He did have crepitus.  Extension was to 0 degrees with pain.  Flexion was to 115 degrees with pain.  There was no diminution with repetitive use.  There were no DeLuca criteria.  There were no additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use.

The Board finds that an increased rating for the right knee under DC 5260 is not warranted.  The records show that the Veteran has, at worst, right knee flexion to 90 degrees.  A rating greater than 10 percent based on limitation of flexion requires that flexion is limited to 30 degrees.  Here, the Board finds that flexion to 90 degrees does not more nearly approximate 30 degrees of flexion.  Therefore, the preponderance of the evidence is against the assignment of a rating greater than 10 percent for the right knee.

The Board has considered whether a separate rating is warranted based on limitation of extension under DC 5261.  Here, the only recorded extension at the March 2010 examination shows full extension to 0 degrees.  The schedule provides a noncompensable evaluation when there is limitation of extension to 5 degrees, whereas a 10 percent evaluation when extension is limited to 10 degrees.  Therefore, the Board finds that the criteria for a separate evaluation based on limitation of extension are not met.  

The Board has further considered whether a separate rating is warranted based on instability and subluxation, or pain, locking, and effusion into the joint.  See 38 C.F.R. § 4.71a, DCs 5257, 5258.  However, the Board finds that a separate rating predicated on either of these bases is not warranted.

Specifically, while the record shows that the Veteran reported the feeling of buckling of the knee at the March 2010 examination and he wore a knee brace, the medical evidence of record shows no objective findings for instability or subluxation in the knee.  Likewise, although he has reported pain and locking in the knees, the objective medical evidence shows no effusion into either knee joint.  Therefore, a separate rating either under DC 5257 or 5258 is not warranted.

To the extent that the Veteran reported buckling of the right knee joint, the Board finds that he is competent, but not credible in view of the multiple medical examinations of record showing no ligamentous laxity.  As such, the Board assigns greater probative value to the objective medical evidence in this regard.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The Board finds that the medical evidence is more probative because it was prepared by skilled medical professionals with no personal interest in the outcome of this case after an examination of the Veteran.

With regard to functional impairment, the Board accepts that the Veteran has functional impairment, pain, and pain on motion; however, neither the lay nor the medical evidence reflects the functional equivalent of flexion limited to 30 degrees, extension limited to 10 degrees, or ankylosis as is required for a higher evaluation.  It is noted that the assigned evaluations for degenerative joint disease with limitation of motion contemplate pain and pain on use.

The Board has considered staged ratings; however, finds that staged ratings are not warranted.  The evidence shows that the knee disability has been essentially unchanged, with the exception of the period of convalescence following right knee surgery in 2005.  A temporary total disability evaluation was assigned based on convalescence from April 25, 2005, to July 1, 2005.

Accordingly, in view of the above discussion, the claim for a disability rating than 10 percent for right knee disability is denied.  There is no basis for staged ratings and the Board finds that a uniform rating is for application in this case.

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule. The Veteran's right knee limitation of motion directly corresponds to the schedular criteria for no more than the 10 percent evaluation, which also incorporates various orthopedic factors that limit motion or function of the knee.  

Further, right knee impairment caused by instability and pain is specifically contemplated in the schedular rating criteria which also considered functional impairment for pain and pain on use.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left knee disabilities, and no referral for an extraschedular rating is required.

In this case, the symptoms described by the Veteran fit appropriately within the criteria found in the relevant diagnostic codes for the disability at issue.  The Board acknowledges that he has reported that he is unable to obtain and maintain employment.  The record further confirms he has not been employed on a regular basis since approximately 2009.  

However, the rating criteria for this disability contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service-connected right knee disability.  See 38 U.S.C.A. § 1155 (disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In an August 2005 letter, the RO stated that to establish entitlement to an increased evaluation for his service-connected right knee disability, the evidence must show that this condition had worsened enough to warrant the payment of a greater evaluation.  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  The notice predated the rating decision.

A May 2008 letter addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the notice did not predate the rating decision, he had an opportunity to submit additional evidence and the claim was readjudicated in a subsequent supplemental statement of the case in August 2008 and a rating decision in August 2008.  He had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Therefore, he has not been prejudiced by the timing deficiency.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded him multiple physical examinations, and obtained medical opinions as to the severity of the disability.  The VA examinations provided were adequate in that the examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  

Specifically, the examinations were conducted by a medical professional, and the associated reports reflect review of the prior medical records.  The examinations included a description of the knee symptoms and demonstrated objective evaluation.  The examiners were able to assess and record the condition of the right knee.  Physical examination was accomplished, including measurement of range of motion.  All known and available records relevant to the issue on appeal have been obtained and associated with the claim file and he has not contended otherwise.  Therefore, VA has substantially complied with the notice and assistance requirements and he is not prejudiced by a decision on the claim at this time.


ORDER

A rating in excess of 10 percent for DJD of the right knee, status post arthroscopy is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part and parcel of an increased rating claim when the issue of unemployability is raised by the record.

In this case, at the March 2010 examination, the Veteran alleged that he could no longer work due to his service connected right knee disability.  His statement has reasonably raised the issue of TDIU.

As the issue of entitlement to a TDIU has been raised but was not considered by the RO and given that the Board has jurisdiction over the claim for a TDIU but the evidence has not been developed enough for proper appellate adjudication, a remand is the appropriate action.  See Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

Accordingly, the claim for a TDIU is REMANDED for the following action:

Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, which was part of his claim for an increased rating for his right knee disability.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


